      Case 3:21-cv-00321-MEM-DB Document 38 Filed 07/23/21 Page 1 of 8




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHAWN M. SIMMS,                    :
                         Plaintiff :              No. 3:21-CV-0321
                                   :
              v.                   :              Judge Malachy E. Mannion
                                   :
MORRIS L. HOUSER, J. RIVELLO,      :              Electronically Filed Document
TIMOTHY MILLER, SHERMAN,           :
VANGORDER, LT. RUTHERFORD          :              Complaint Filed 02/22/21
and BRAD BYERLEE,                  :
                               Defendants :

 DEFENDANTS’ REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS

                                INTRODUCTION

      Plaintiff has failed to correct any of the deficiencies in the aimless,

disorganized and farcical pleading in response to the Motion to Dismiss (Doc 37).

The inmate has managed to backtrack on another one of these baseless demands,

this time the demand for “electronics” while in Administrative Confinement

(“AC”). Simms makes much of the fact that it was labeled “threat to inmate.” Staff

investigated the allegation, which came only from Simms, and as with all of this

inmate’s transparent ploys, it was found to be unsubstantiated. Simms now “simply

asks to be transferred”(Doc 37, p. 2). The inmate does not “run the asylum,” and

this lawsuit is not a negotiation of the terms of incarceration. The Motion to

Dismiss should be granted.
        Case 3:21-cv-00321-MEM-DB Document 38 Filed 07/23/21 Page 2 of 8




I.      ARGUMENT

        A.     Fourteenth Amendment Claim

        Plaintiff attempts to excuse his unsubstantiated PREA complaint, which is

the source of most of this Complaint, by stating that lack of specifics is “allowed

and not to be punishable” according to an uncited section of PREA policy (Doc

37, p. 3, ¶ 3). In actuality, DOC ADM 008, Section 12 (A)(2) states as follows:


     2. Anyone who reports sexual abuse, sexual harassment, or retaliation should provide
         as many details as possible regarding the incident(s), including the following
         information:

        a. comprehensive description of incident(s);

        b. names of all parties involved;

        c. date(s);

        d. time(s);

        e. place(s) of alleged incidents; and

        f. witness(es), if any.

cor.pa.gov

        Simms’ version of policy would not meet the goal of PREA, which is

obviously the prevention of prison rape. The fact that no details about “who, what,

when, where and how” were provided prevents the DOC from intervening to make

sure it does not happen again. It also reveals that the report was another one of the

ploys this inmate has used to meet his ever changing attempts to dictate the terms

of his imprisonment.



                                                2
         Case 3:21-cv-00321-MEM-DB Document 38 Filed 07/23/21 Page 3 of 8




         Since Simms was not singled out, the theory of “class of one” is as baseless

as the claims here. Simms was given a misconduct for filing a false report. That is

not inconsistent action on behalf of the Defendants.

         As another example of the unintentionally transparent strategy, we now have

the offer to give the Court the name of a perpetrator of these alleged rapes only if

the DOC is not given the name. In other words, the Plaintiff again wants to

prevent investigation of the claims, since investigation will surely prove them

false.

         Plaintiff also misconstrues Defendants’ position about gang members (Doc

37, p. 5, ¶ 6). It was not denied that there are gang members in the DOC. In fact,

Defendants attempted to investigate if any gangs had a problem with this inmate.

Staff was told there was no problem (Doc 31-4). It is not the existence of gang

members that was denied, it is the existence of gang members with a problem

about an inmate who has no connection to a gang. Again, whenever one of the

claims are investigated, it is disproven.

         B.    Failure to Allege Personal Responsibility

         The allegations against Defendants VanGorder, Rutherford, Miller and

Sherman are failing to investigate (Doc 1, ¶¶ 8, 10). In a § 1983 case, the

supervisory official’s misconduct cannot be merely a failure to act.               See

Commonwealth of Pennsylvania v. Porter, 659 F.2d 306, 336 (3d Cir. 1981), cert.



                                            3
      Case 3:21-cv-00321-MEM-DB Document 38 Filed 07/23/21 Page 4 of 8




denied, 458 U.S. 1121 (1982).          Although a supervisor cannot encourage

constitutional violations, a supervisor has “no affirmative constitutional duty to

train, supervise or discipline so as to prevent such conduct.” Brown v. Grabowski,

922 F.2d 1097, 1120 (3d Cir. 1990), cert. denied, 111 S.Ct. 2827 (1991). The

supervisor must be personally involved in the alleged misconduct. See Rode v.

Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). The allegations against all of

the Defendants here are for alleged failures to act, which cannot prove liability.

Plaintiff has done nothing to cure this problem in the response (Doc 37). No proper

constitutional violation is alleged.

      C.     Eighth Amendment Claim

      The 8th Amendment claim is also fallacious. The “theory,” such as it is,

appears to be that by putting DOC documents on the computer system of the DOC

that this endangers this inmate (Doc 37, p. 5). We are asked to take the inmate’s

word for the concept that unnamed inmates mysteriously accessed the computers,

and put out a “hit” (Doc 37, p. 5). As with all of this inmate’s claims, they are

unsubstantiated by a single fact, for the simple reason that they are only in the

inmate’s overactive imagination.

      There is also an extended discussion of COVID-19, another “hot button”

issue (Doc 37, p. 6, ¶ 7). The inmate has no facts to document the theory that




                                         4
      Case 3:21-cv-00321-MEM-DB Document 38 Filed 07/23/21 Page 5 of 8




Simms was exposed to a higher risk than the average inmate. More importantly,

Simms has not alleged exposure to COVID-19, or receipt of the diagnosis (Doc 37.

p. 6, ¶ 7). So the pattern repeats itself; overwrought description without harm. As a

result, no proper constitutional violation is alleged.

      D.     Conspiracy Claims

      The Plaintiff’s proof on conspiracy is that the PRC met regarding the

inmate’s allegations (Doc 37, pp. 6-7). Plaintiff ignores, or does not understand,

that a conspiracy is an agreement to perform an illegal action, not the normal job

duties of the Defendants, See Starzell v. City of Philadelphia, 533 F. 3d 183, 205

(3rd Cir. 2008). There are no allegations that approach the requirement to allege an

agreement to violate the inmate’s constitutional rights. The claim should be

dismissed.

      E.     Intentional Infliction

      Plaintiff responds, with the usual fervor without facts, to the requirement of

actually presenting facts in support of the outlandish allegations that make up the

Complaint (Doc 37, pp. 7-8). The requirement for alleging “extreme conduct” is

met with the response that “sabotaging PREA report, exposing my rapes, ignoring

threats to my life, sending me to COVID-19 infested block,” (Doc 37, p. 8), qualify

for outrageous conduct. Again, and ad nauseam, there is no factual explanation as

to what was done to sabotage the PREA report, no facts that anyone accessed his



                                           5
      Case 3:21-cv-00321-MEM-DB Document 38 Filed 07/23/21 Page 6 of 8




rape allegations, no facts about ANY threat to the inmate, or facts to demonstrate

increased risk (Doc 37, pp. 7-8). The computer system is described as “publicized”

without a single substantiated instance of such intrusion in the system (Id. at p. 8).

Plaintiff shows “true colors” by alleging personal access to the computer without

any facts which would allow any substantiation or investigation of the accusation

(Id. at p. 8). The accusation of access to computer information by inmates is

analogized to “citizens” exceeding the speed limit (Id. at p. 8). The inmate states,

“This is a well-known fact,” without demonstrating one instance of that “well

known fact.” The claim should be ignored.

      Plaintiff complains that “the defense seems to want evidence of every

accusation” (Id. at p. 8, ¶ 10). It is agreed that this is how the legal system works.

This surely occurred to the inmate when unsuccessfully defending against the

criminal investigation. This is basically an unintended acknowledgement that the

requirement for facts is not met here. Since it is not, the Motion to Dismiss should

be granted.

      We now come to the most remarkable statement. The complaint is “sworn”

(Id. at p. 10, ¶ 14). If there were any facts alleged in the Complaint, that statement

would have some significance. Since there are no facts, it is meaningless. Neither

adjectives, nor bizarre movie references, are facts. Since there are no facts




                                          6
      Case 3:21-cv-00321-MEM-DB Document 38 Filed 07/23/21 Page 7 of 8




supporting this grocery list of unsubstantiated theories, the Motion to Dismiss

should be granted.

II.   CONCLUSION

      Based on the foregoing, Defendants respectfully request that the Motion to

Dismiss be granted .



                                            Respectfully submitted,

                                            JOSH SHAPIRO
                                            Attorney General


                                    By:     s/ Daniel J. Gallagher
                                           DANIEL J. GALLAGHER
Office of Attorney General                 Deputy Attorney General
15th Floor, Strawberry Square              Attorney ID 30451
Harrisburg, PA 17120
Phone: (717) 783-2034                      KAREN M. ROMANO
                                           Chief Deputy Attorney General
dgallagher@attorneygeneral.gov             Civil Litigation Section

Date: July 23, 2021                        Counsel for Defendants




                                       7
     Case 3:21-cv-00321-MEM-DB Document 38 Filed 07/23/21 Page 8 of 8




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHAWN M. SIMMS,                    :
                         Plaintiff :          No. 3:21-CV-0321
                                   :
              v.                   :          Judge Malachy E. Mannion
                                   :
MORRIS L. HOUSER, J. RIVELLO,      :          Electronically Filed Document
TIMOTHY MILLER, SHERMAN,           :
VANGORDER, LT. RUTHERFORD          :          Complaint Filed 02/22/21
and BRAD BYERLEE,                  :
                      Defendants :

                        CERTIFICATE OF SERVICE

      I, Daniel J. Gallagher, Deputy Attorney General for the Commonwealth of

Pennsylvania, Office of Attorney General, hereby certify that on July 23, 2021, I

caused to be served a true and correct copy of the foregoing document titled

Motion to Dismiss to the inmate by hand delivery:



Shawn M. Simms, JP-4037
SCI Rockview
Pro Se Plaintiff



                                      s/ Daniel J. Gallagher
                                     DANIEL J. GALLAGHER
                                     Deputy Attorney General
